     Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 1 of 20



 1   STINSON LLP
     ERIC C. LIEBELER (SBN 149504)
 2   eric.liebeler@stinson.com
     1775 Pennsylvania Ave NW
 3   Suite 800
     Washington, DC 20006
 4   Telephone: 202.785.9100
     Facsimile: 202.572.9973
 5
     AttnysFor
 6

 7

 8                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 9

10

11
     SPACE DATA CORPORATION,               Case No.
12
                             Petitioner,   PETITION TO VACATE
13                                         ARBITRATION AWARD
         v.
14                                         Date:      November 20, 2020
     HOSIE RICE LLP,                       Judge:
15
                           Respondent.
16

17

18

19

20

21

22

23

24

25

26
27

28

30

31                     PETITION TO VACATE ARBITRATION AWARD
32
          Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 2 of 20



 1                                                TABLE OF CONTENTS
 2
     TABLE OF AUTHORITIES ................................... Error! Bookmark not defined.
 3
     I.       ISSUES FOR DECISION ............................................................................... 2
 4
     II.      JURISDICTION .............................................................................................. 2
 5
     III.     FACTUAL BACKGROUND ......................................................................... 2
 6
              A.       The Underlying Dispute ........................................................................ 2
 7
              B.       The Interim Award ................................................................................ 3
 8
              C.       Hosie Rice's Failure to Pay Vendors with Trust Funds ........................ 4
 9
              D.       Further Proceedings Before the Arbitrator ........................................... 5
10
              E.       JAMS' Termination of Arbitral Proceedings ........................................ 8
11
     IV.      ARGUMENT .................................................................................................. 9
12
              A.       The Parties and JAMS Consented to The Arbitrator's
13                     Continued Jurisdiction. ......................................................................... 9
14            B.       The JAMS Rules Provide an Arbitrator with Broad
                       Discretion to Determine Jurisdiction, Consistent with
15                     Federal Law......................................................................................... 12
16   V.       CONCLUSION ............................................................................................. 13
17

18

19

20

21

22

23

24

25

26
27

28

30

31
                                                                i
                                     PETITION TO VACATE ARBITRATION AWARD
32
         Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 3 of 20



 1                                           TABLE OF AUTHORITIES
 2
                                                                                                                      Page(s)
 3
      Cases
 4
      Daimler AG v. Bauman,
 5
        571 U.S. 117 (2014) ............................................................................................. 2
 6
      Douglass v. Serenivision, Inc.,
 7      229 Cal. Rptr. 3d 54 (Cal. Ct. App. 2018) ........................................................... 9
 8
   Efund Capital Partners v. Mayor,
 9    2011 WL 1348874 (Cal. Ct. App. April 11, 2011) (unpublished) ....................... 9
10 Hydrothermal Energy Corp. v. Fort Bidwell Indian Cmty. Council,
11   216 Cal. Rptr. 59 (Cal. Ct. App. 1985) ................................................................ 9
12    Legion Ins. Co. v. VCW, Inc.,
         198 F.3d 718 (8th Cir. 1999) ................................................................................ 9
13

14 Locals 2222, 2320-2327, Int’l Bhd. of Elec. Workers, AFL-CIO v.
      New England Tel. & Tel. Co.,
15    628 F.2d 644 (1st Cir. 1980) .............................................................................. 10
16
   McKinney Restoration, Co. v. Illinois Dist. Council No. 1 of Int’l
17   Union of Bricklayers & Allied Craftworkers,
     392 F.3d 867 (7th Cir. 2004) .............................................................................. 12
18

19 Millmen Local 550, United Bhd. of Carpenters & Joiners of Am.,
      AFL-CIO v. Wells Exterior Trim,
20    828 F.2d 1373 (9th Cir. 1987) ...................................................................... 12, 13
21
   Play Star, S.A. De C.V. v. Haschel Exp. Corp.,
22    No. 02 CIV. 7364(LLS), 2003 WL 1961625 (S.D.N.Y. Apr. 28,
23
      2003) ................................................................................................................... 10

24    Space Data Corporation v. Google LLC, et al.,
         Case No. 16-cv-03260-BLF (N.D. Cal.) .............................................................. 2
25

26    Statutes

27    9 U.S.C. § 10(a) ......................................................................................................... 1
28    28 U.S.C. § 1332........................................................................................................ 2
30

31
                                                                   ii
                                        PETITION TO VACATE ARBITRATION AWARD
32
       Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 4 of 20



 1   28 U.S.C. § 1391(b)(1)-(2) ........................................................................................ 2
 2
     Other Authorities
 3
     JAMS Streamlined R. & Proc. Rule 2(a) ................................................................ 10
 4
     JAMS Streamlined R. & Proc. Rule 8(b) ................................................................ 12
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30

31
                                                              iii
                                    PETITION TO VACATE ARBITRATION AWARD
32
       Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 5 of 20



 1         PLEASE TAKE NOTICE that Petitioner Space Data Corporation ("Space
 2   Data") respectfully requests, pursuant to 9 U.S.C. § 10(a), that the Court vacate the
 3   arbitrator's August 20, 2020, final award and remand the matter for further
 4   proceedings consistent with the July 10, 2020, hearing in the underlying JAMS
 5   arbitration. This petition will be heard at a time and date to be determined
 6   following judicial assignment.
 7         Space Data and its former law firm, Respondent Hosie Rice LLP ("Hosie
 8   Rice"), are parties to the underlying JAMS arbitration. The parties jointly selected
 9   the Hon. Sue L. Robinson (Ret.) as the arbitrator. After a two-week hearing in
10   November 2019, the arbitrator found that Hosie Rice breached its professional
11   duties to its former client Space Data. On January 16, 2020, the arbitrator issued an
12   interim award, stating that she would be available to the parties if the need for
13   further proceedings arose. Over the course of the spring and summer, the parties
14   continued to consult with the arbitrator, with the consent of the parties and the
15   arbitrator and with JAMS' full knowledge and assistance, to resolve outstanding
16   issues necessary for a final award, and related to Hosie Rice's repeated default on
17   financial obligations and continuing violations of its professional duties within the
18   scope of the interim award.
19         However, on August 14, 2020, while the parties and arbitrator continued to
20   work to resolve those issues, JAMS sua sponte notified the parties that the
21   arbitrator had no further jurisdiction in the matter. Consequently, on August 20,
22   2020, JAMS delivered a "final award" to the parties, using an award that the
23   arbitrator had drafted and dated February 18, 2020 ("Final Award"). JAMS had not
24   previously issued the Final Award to the parties and the Final Award did not
25   address the interim award issues Space Data had raised and that the arbitrator had
26   addressed after the January 16 interim award.
27         Space Data respectfully asks the Court to vacate the Final Award. JAMS'
28   August 14 decision to terminate the arbitrator's further jurisdiction, and its decision
30

31                          PETITION TO VACATE ARBITRATION AWARD
32
          Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 6 of 20



 1   to issue the Final Award and terminate the arbitral proceedings, prevented the
 2   arbitrator from issuing a "mutual, final, and definite" award.
 3   I.       ISSUES FOR DECISION
 4            A.    Did JAMS' sua sponte termination of arbitral proceedings prevent the
 5   arbitrator from rendering a "mutual, final, and definite award," such that the Court
 6   should vacate the August 20, 2020, award and remand the matter for further
 7   proceedings before the arbitrator?
 8   II.      JURISDICTION
 9            The jurisdiction of this Court is invoked under 28 U.S.C. § 1332. Diversity
10   jurisdiction exists because the claims are between a citizen of a state and a citizen
11   or subject of a foreign state and the amount in controversy, exclusive of interest
12   and costs, exceeds $75,000. Petitioner Space Data Corporation is an Arizona
13   corporation headquartered in Chandler, AZ, and Respondent Hosie Rice LLP is a
14   California limited liability partnership headquartered in San Francisco, CA. On
15   information and belief, the partners of Hosie Rice are each residents of California.
16   Venue is appropriate in this Court because Respondent is a resident of this district,
17   and because a substantial part of the events giving rise to the claim occurred in this
18   district. 28 U.S.C. § 1391(b)(1)-(2). This Court has personal jurisdiction over
19   Respondent because its principal place of business is in the district. Daimler AG v.
20   Bauman, 571 U.S. 117, 137-38 (2014).
21   III.     FACTUAL BACKGROUND
22            A.    The Underlying Dispute
23            In March 2017, Space Data retained Hosie Rice to represent it in the matter
24   of Space Data Corporation v. Google LLC, et al., Case No. 16-cv-03260-BLF
25   (N.D. Cal.). See Liebeler Decl., Ex. 1. That matter was a patent infringement and
26   trade secret misappropriation lawsuit related to Google's alleged infringement of
27   four Space Data patents regarding the use of deployable balloon constellations to
28   provide wireless communications services. See Liebeler Decl., Ex. 2 at 1.
30

31
                                                2
                              PETITION TO VACATE ARBITRATION AWARD
32
       Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 7 of 20



 1   Following several years of litigation, Spencer Hosie ("Hosie"), acting as lead
 2   counsel for Space Data, ultimately agreed to "broader settlement terms than Space
 3   Data wanted or authorized Hosie to accept," "usurped" his client's settlement
 4   authority, and subsequently "informed the Court prematurely of an agreement
 5   between the parties." Id. at 19.
 6         Given Hosie's repeated violations of his ethical duties, Space Data
 7   terminated Hosie Rice's representation, id. at 13. Hosie Rice then initiated a
 8   streamlined JAMS arbitration seeking fees, pursuant to the parties' representation
 9   agreement. Liebeler Decl., Ex. 1 at 6. Space Data denied that claim for fees and
10   counterclaimed seeking damages as a result of Hosie Rice's numerous ethical
11   breaches. Liebeler Decl., Ex. 2 at 14.
12         B.     The Interim Award
13         Following a week-long hearing in November 2019 and subsequent briefing,
14   Judge Robinson issued an interim award on January 16, 2020. See generally id. In
15   her award, Judge Robinson concluded that Hosie Rice had breached its ethical
16   duties to Hosie Rice and consequently awarded significant relief in Space Data's
17   favor. In particular, the arbitrator determined that Hosie Rice would receive only
18   $4 million of its claim to more than $6.5 million; and that Hosie Rice would forfeit
19   all of its potential right to additional contingent fees regarding the continued claims
20   against Google. The arbitrator allocated the award based on Hosie Rice's fees and
21   costs accrued through July 11, 2019 and ordered that Space Data would receive a
22   minimum of $4 million of the funds that Hosie Rice agreed to hold in trust pending
23   the outcome of the arbitration. Id. at 20-21. Importantly, Judge Robinson's interim
24   order noted the following:
25         As Hosie Rice submitted its invoices on a regular basis (Ex. 253) with
26         no complaint from Space Data, I trust that the amount due to Hosie
           Rice will be a simple calculation. If a dispute arises in this regard,
27         however, I will remain available to resolve it and have
28

30

31
                                               3
                            PETITION TO VACATE ARBITRATION AWARD
32
       Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 8 of 20



 1         characterized this as an "Interim Award" in case the need for
 2         further proceedings arises.

 3   Id. at 21 n.8 (emphasis added).
 4         C.     Hosie Rice's Failure to Pay Vendors with Trust Funds
 5         To assess the proper allocation of amounts from trust funds held in the Hosie
 6   Rice trust account, Space Data asked Hosie Rice to provide appropriate
 7   confirmation that it had actually paid in full all vendors whose charges appeared on
 8   Hosie Rice's invoices to Space Data – specifically damage expert Christine Meyer
 9   of NERA. See Liebeler Decl., Ex. 3. Space Data's attorneys soon learned that
10   Hosie Rice still owed Meyer more than $500,000. Id., Ex. 4. Many months earlier,
11   during the Google litigation, Hosie Rice insisted that Space Data pay hundreds of
12   thousands of dollars to Hosie Rice so that the law firm could use that payment to
13   pay NERA to continue NERA's services. During the post-interim award events,
14   Space Data discovered that Hosie Rice failed to use that payment as promised.
15   Moreover, Hosie Rice represented to the arbitrator in sworn testimony during the
16   November 2019 JAMS hearing that it had already paid NERA on Space Data's
17   behalf and claimed those amounts as damages. That testimony was false. Id., Ex.
18   5 at 1-2.
19         In her January 2020 interim award, the arbitrator allocated damages between
20   the parties in large part based on what Hosie Rice represented to her that it had
21   actually paid to third-party vendors on Space Data's behalf. However, if Hosie
22   Rice had failed to pay those vendors in full (which Space Data subsequently
23   discovered to be the case), it would create potential legal exposure for Space Data
24   to those unpaid vendors. Accordingly, Hosie Rice and Space Data agreed (through
25   counsel) that Hosie Rice would hold any disbursement to it in trust to satisfy in
26   full any outstanding obligations to vendors Hosie Rice had retained for the Space
27   Data-Google litigation. Id., Ex. 6.
28

30

31
                                               4
                            PETITION TO VACATE ARBITRATION AWARD
32
       Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 9 of 20



 1         In reliance on Hosie Rice honoring that express condition, Space Data
 2   agreed to disburse funds pursuant to the interim award ($4 million to each party,
 3   consistent with the interim award) pending the parties' continued discussion on
 4   post-interim award issues. However, Hosie Rice failed to honor that condition.
 5   Hosie Rice was obliged to hold its $4 million in trust and pay NERA in full all
 6   amounts NERA was owed. During the following six months, Hosie Rice grossly
 7   violated its trust obligations: it failed to pay NERA and repeatedly misrepresented
 8   the status of payments to NERA to the arbitrator as well as Space Data and its
 9   attorneys. On at least six occasions Hosie Rice represented to Space Data, through
10   counsel, that NERA would be paid in full within the coming days. Each of those
11   six Hosie Rice representations were false. Id., Exs. 7-12. Indeed, Hosie Rice not
12   only misrepresented the imminence of payment to NERA, it repeatedly went to the
13   length of mailing checks to NERA, pointing to those checks as evidence of
14   payment, and then stopping payment on the checks without telling either the
15   arbitrator or Space Data. Id., Exs. 13-14. As a result of Hosie Rice's protracted
16   bad-faith conduct regarding the outstanding vendor bills, Space Data requested the
17   arbitrator's continued assistance in the matter. Id., Ex. 15.
18         D.     Further Proceedings Before the Arbitrator
19         After the arbitrator issued her January 16, 2020, interim award that held the
20   proceedings open pending any issues, Space Data's attorneys were clear with
21   JAMS that issues remained with respect to distribution of funds. On February 11,
22   2020, Space Data counsel Eric Liebeler ("Liebeler") notified the JAMS Case
23   Manager, Liz Magana, by email with a copy to Hosie Rice counsel, stating that
24   "the parties are working out a few final issues," and that they hoped to resolve
25   them within the week. Id., Ex. 16. One week later, on February 18, 2020, Ms.
26   Magana sent an email to the parties stating that the arbitrator had rendered a final
27   award, but that it would not be issued to the parties until outstanding JAMS fees
28   were paid. Id. The following day, Liebeler informed Ms. Magana by email, again
30

31
                                                5
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 10 of 20



 1   copying Hosie Rice counsel, that issues remained between Hosie Rice and Space
 2   Data. Id., Ex. 17. Ms. Magana responded on February 21, 2020, offering to
 3   schedule a conference call with Judge Robinson to address the outstanding issues.
 4   Id. Hosie Rice did not object to either of Liebeler's emails.
 5         On March 18, Space Data's counsel sent an email request to the arbitrator,
 6   copied to Hosie Rice's counsel, to discuss Hosie Rice's failure to pay its vendors
 7   and other issues regarding the January interim award. Id., Ex. 15. On March 19, the
 8   arbitrator asked Hosie Rice to explain its failure to pay vendors. Id., Ex. 18. Hosie
 9   Rice requested an extension of time for its response, and raised no objection to the
10   arbitrator's continued jurisdiction in the matter. Id. As deadlines for Hosie Rice to
11   pay NERA's bills came and went without full payment, and the arbitrator indicated
12   she was moving closer to issuing an appropriate order to sanction Hosie Rice's bad-
13   faith conduct and failure to pay vendors, Hosie Rice requested a further extension
14   to pay NERA before the arbitrator issued the order, and explicitly recognized her
15   authority to issue an order addressing the matter. Id., Ex 11.
16         Given the extraordinary circumstances and effort Mr. Hosie will
17         undertake to resolve the issue, we ask that your Honor refrain from
           issuing the order requested below and provide Mr. Hosie until April
18         27, 2020 to resolve the matter; [of] course, if NERA is not paid by
19         that date, we would expect you to consider issuing an appropriate
           order.
20

21   Id. (emphasis added).

22         Nonetheless, by May 26 Hosie Rice had still failed to pay NERA in full or

23   comply with the arbitrator's directives. On May 26, the arbitrator issued an order

24   requiring Hosie Rice to pay NERA in full by June 12; awarding attorney fees to

25   Space Data; requiring Hosie Rice to pay the arbitrator's fees in connection with the

26   vendor payment issue; requiring Hosie Rice to disclose all vendors engaged on

27   behalf of Space Data and the balance of each account; and requiring Hosie Rice to

28   provide an accounting of the funds it was holding in its trust account in connection

30

31
                                               6
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 11 of 20



 1   with its representation of Space Data. Liebeler Decl., Ex. 5. In her order, the
 2   arbitrator specifically addressed the connection between her continued
 3   involvement in the matter and the January 16, 2020 interim award, noting:
 4         On January 16, 2020, an interim award was issued. That interim
 5         award assumed that Hosie Rice had in fact advanced expert fees
           to Space Data experts, and awarded Space Data and Hosie Rice $4
 6         million each from the [funds held in trust by Hosie Rice].
 7
     Id. at 2 (emphasis added). In her May 26 order, the arbitrator also explicitly
 8
     addressed the legal basis for her continued jurisdiction over the post-hearing
 9
     issues:
10
           The JAMS streamlined rules controlling this dispute instruct that
11
           jurisdictional and arbitrability disputes shall be submitted to and ruled
12         on by the Arbitrator. Rule 8(c). In addition, California law affords
           substantial deference to both an arbitrator's determination as to the
13
           scope of his or her authority, as well as to the arbitrator's choice of a
14         remedy. Hightower v. Superior Court, 104 Cal. Rptr. 2d 209, 221-22
           (Cal. Ct. App. 2001). I find that consideration of this post-hearing
15
           issue, therefore, is appropriate and consistent with the "broad
16         authority" granted by the applicable rules. See id. at 226.
17   Id. at 8. In the lead up to the arbitrator's order, Hosie Rice once again expressly
18   consented to her continued jurisdiction in the matter. Liebeler Decl., Ex. 19. In
19   fact, Hosie Rice's counsel confirmed that the arbitrator's further order was
20   necessary:
21
           That said, because the circumstances that have unfolded are not
22         consistent with the January 30 agreement between Mr. Torgerson and
23         myself regarding the parties handling of the settlement monies at issue
           in the arbitration, we understand the need for Your Honor to issue
24         an order.
25
     Id. (emphasis added).
26
           Hosie Rice then simply ignored the Judge Robinson's May 26 order and
27
     failed to comply with any of its terms. Given Hosie Rice's gross defaults, Space
28

30

31
                                                7
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 12 of 20



 1   Data moved for modification of the interim award and/or attorneys' fees as a result
 2   of Hosie Rice's continued misconduct, specifically including its violations of the
 3   terms of the trust. Put simply, Hosie Rice took funds from its trust account that it
 4   owed NERA on Space Data's behalf and pocketed them. Liebeler Decl., Ex 20. In
 5   its June 26 response, Hosie Rice questioned—for the first time —the arbitrator's
 6   authority in the matter: it argued that the doctrine of functus officio barred her
 7   continued involvement. Hosie Rice took that position only after it had expressly
 8   consented to the arbitrator's continued jurisdiction on multiple occasions, as
 9   discussed above. Id., Ex 21 at 3.
10         The arbitrator, through JAMS, set a July 10 hearing date for Space Data's
11   motion to modify the January interim award. In the lead up to that hearing, JAMS
12   continued to facilitate the arbitrator's involvement in the matter, and provided
13   notice to the parties of the motion hearing. Id., Ex. 22. At the July 10 hearing, the
14   arbitrator again addressed her continuing jurisdiction in the matter, concluding that
15   no final order had issued, and that Hosie Rice had consented to her continued
16   jurisdiction. Id., Ex. 23 at 26, 44. During the hearing, Hosie Rice's counsel again
17   conceded that the arbitrator had authority to modify the interim award to address
18   the NERA payment issues arising after she issued the interim award and to impose
19   arbitration fees and attorneys' fees in connection with that issue. Hosie Rice's
20   counsel also expressly stated that Hosie Rice intended to comply with the
21   arbitrator's May 26 order. Id. at 47, 50. Thus, everyone involved – Space Data,
22   Hosie Rice, and the arbitrator – explicitly consented to the arbitrator's continued
23   jurisdiction.
24         E.        JAMS' Termination of Arbitral Proceedings
25         On August 14, 2020, five weeks after the July 10 hearing on Space Data's
26   motion to modify the interim award, and before Judge Robinson issued a decision,
27   JAMS (apparently acting solely on its own) sent a one paragraph notice to the
28   parties stating that, because the arbitrator had delivered a "final award" to JAMS
30

31
                                                8
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 13 of 20



 1   on February 18, 2020, she had no further jurisdiction in the matter beyond making
 2   computational or typographical corrections. Liebeler Decl., Ex. 24. On August 20,
 3   2020, JAMS served the final award on the parties for the first time. Id., Ex. 25.
 4   IV.    ARGUMENT
 5          JAMS' unsolicited determination that the arbitrator was functus officio after
 6   February 18, 2020 is wrong. It is contrary to both its own rules and the law of
 7   arbitration. In wrongly cutting short the arbitrator's jurisdiction over the arbitration,
 8   JAMS prevented her from issuing a "mutual, final, and definite" award in the
 9   matter – especially as both parties consented to her continued jurisdiction. This
10   Court should therefore vacate the purported final award that JAMS issued on
11   August 20, 2020, and remand the matter for further proceedings before the
12   arbitrator.
13          A.     The Parties and JAMS Consented to The Arbitrator's Continued
14                 Jurisdiction.
15          Neither Hosie Rice nor JAMS believed that the arbitrator's job was done
16   after she delivered the final award to JAMS on February 18, 2020. That consent is
17   dispositive with respect to her continued jurisdiction. Simply put, consent is an
18   exception to the functus officio doctrine. Douglass v. Serenivision, Inc., 229 Cal.
19   Rptr. 3d 54, 62 (Cal. Ct. App. 2018) ("[T]he subject matter jurisdiction of an
20   arbitrator is purely a product of contract which by definition turns on the parties’
21   mutual consent."); Efund Capital Partners v. Mayor, 2011 WL 1348874 (Cal. Ct.
22   App. April 11, 2011) (unpublished) (functus officio will not prevent further action
23   by arbitrator where parties conduct in submitting and briefing an additional issue
24   shows they did not intend an award to be final.); Hydrothermal Energy Corp. v.
25   Fort Bidwell Indian Cmty. Council, 216 Cal. Rptr. 59, 64 (Cal. Ct. App. 1985)
26   (“Admittedly, parties cannot confer jurisdiction upon a court; but unlike a court of
27   law, an arbitrator may herein decide any issue which the parties willingly present
28   to it.”); Legion Ins. Co. v. VCW, Inc., 198 F.3d 718, 720 (8th Cir. 1999)
30

31
                                                9
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 14 of 20



 1   (recognizing exceptions to the functus officio doctrine for mistakes evident on the
 2   face of the award and for changes when the parties consent); Locals 2222, 2320-
 3   2327, Int'l Bhd. of Elec. Workers, AFL-CIO v. New England Tel. & Tel. Co., 628
 4   F.2d 644, 647 n.5 (1st Cir. 1980) ("[W]hen the arbitrators have executed their
 5   award and declared their decision they are 'functus officio' and, in the absence of
 6   the parties' consent, have no power to proceed further"); Play Star, S.A. De C.V.
 7   v. Haschel Exp. Corp., No. 02 CIV. 7364(LLS), 2003 WL 1961625, at *3
 8   (S.D.N.Y. Apr. 28, 2003) ("[A]bsent an agreement by the parties to the
 9   contrary, once an arbitrator has issued a final award, he is, “in common-law
10   parlance, functus officio.'"). Finally, the JAMS streamlined arbitration rules
11   provide the parties with broad discretion to agree to proceed in lieu of any of the
12   JAMS rules provided that the procedure is consistent with JAMS policy and
13   applicable law. JAMS Streamlined R. & Proc. Rule 2(a).
14         Hosie Rice consented to the arbitrator's involvement in resolving post-
15   hearing issues on at least three occasions, and therefore waived its functus officio
16   objection. First, Hosie Rice, in its March 26 email to the arbitrator, asked for an
17   extension of time to respond and indicated that its response would not raise
18   substantive disagreements with Space Data's requests to involve the arbitrator in
19   getting NERA paid. See Section II.D, supra. Hosie Rice's March 26 email said
20   nothing about functus officio and Hosie Rice failed to object in any way to the
21   arbitrator's continued involvement regarding interim award issues. Id. Second, after
22   more Hosie Rice false promises and additional delays, Hosie Rice separately
23   waived its functus officio objection again in its counsel's April 11 email to the
24   arbitrator, seeking yet another extension to pay NERA. That email asked the
25   arbitrator to refrain from issuing an order until April 27, and states that "if NERA
26   is not paid by that date, we would expect you to consider issuing an appropriate
27   order." Id. Third, by its May 19 email to the arbitrator, Hosie Rice again
28   acknowledged the arbitrator's continued jurisdiction. In that email, Hosie Rice's
30

31
                                               10
                            PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 15 of 20



 1   counsel represented to the arbitrator that "because the circumstances that have
 2   unfolded are not consistent with the January 30 agreement between Mr. Torgerson
 3   and myself regarding the parties handling of the settlement monies at issue in the
 4   arbitration, we understand the need for Your Honor to issue an order." Those
 5   undisputed written communications confirm that Hosie Rice expressly and
 6   repeatedly consented to the arbitrator's involvement in resolving post-hearing
 7   issues and for that reason also expressly and repeatedly waived any functus officio
 8   objection. Moreover, Hosie Rice's counsel expressly consented to arbitral
 9   jurisdiction on the formal arbitral record at the July 10 hearing:
10

11
           THE ARBITRATOR: And, Mr. Sullivan, I know the trouble with
           communicating via email is that it's not always the clearest way to get
12         a message across. But do I understand correctly that at the very least,
13
           Hosie Rice has agreed that I have jurisdiction over more or less
           enforcing the trust agreement which had to do with divvying up the
14         fun that was awarded through the interim award?
15
           I mean, I know that at various times there have been emails saying,
16         you know, if something doesn't happen, we agree that a letter to Judge
17         Robinson is appropriate. As you said, you've agreed to something. So
           where—where is the line that you're drawing?
18

19         MR. SULLIVAN: I guess the line we're drawing is that in terms of
           resolving this outstanding dispute about just ensuring that NERA's
20         paid consistent with the order, that there is some jurisdiction there.
21

22   Liebeler Decl., Ex. 23 at 44; see also id. at 47 ("I guess what you could say

23   is that Hosie Rice consented to the jurisdiction to issue an award of the

24   arbitrator's fees post arbitration and that consented [sic] to the arbitrator

25   issuing a reasonable attorney fee award in the range that was requested.").

26
           Similarly, JAMS was aware of, and a full participant in, the arbitrator's

27
     exercise of continued jurisdiction until its August 14 letter terminating the

28
     arbitration. After Space Data informed it of unresolved issues between the parties,

30

31
                                                11
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 16 of 20



 1   JAMS offered, on February 21, to facilitate a conference call with Judge Robinson
 2   to address those issues three days after JAMS had received Judge Robinson's final
 3   award. Id. By way of further example, JAMS facilitated the July 10 hearing on
 4   Space Data's motion to modify the interim award and to recover attorney fees. Id.
 5   Indeed, JAMS sent the parties multiple invoices for its involvement after it
 6   received the February 18 Final Award. See Liebeler Decl., Ex. 22. JAMS' conduct
 7   from the time the arbitrator issued her January 16 interim award through the
 8   parties' July motion hearing and her May 26 order and beyond, right up to August
 9   14, belies JAMS' subsequent determination that the arbitrator was without
10   jurisdiction after February 18.
11         B.     The JAMS Rules Provide an Arbitrator with Broad Discretion to
12                Determine Jurisdiction, Consistent with Federal Law.
13         Finally, the arbitrator was within her authority to determine her own
14   jurisdiction under both the relevant JAMS rules and federal law. The JAMS
15   streamlined rules and procedures place determination of jurisdiction and
16   arbitrability squarely in the hands of the arbitrator. JAMS Streamlined R. & Proc.
17   Rule 8(b) expressly provides that "Jurisdictional and arbitrability disputes . . . shall
18   be submitted to and ruled on by the Arbitrator. The Arbitrator has the authority to
19   determine jurisdiction and arbitrability issues as a preliminary matter." The JAMS
20   rule is consistent with federal case law regarding the finality of awards. With
21   respect to the finality of awards, "where an arbitrator believes the assignment is
22   completed, the award is final and appealable," but "[w]here the evidence
23   establishes that the arbitrator does not believe the assignment is completed, the
24   award is not final and appealable. "McKinney Restoration, Co. v. Illinois Dist.
25   Council No. 1 of Int'l Union of Bricklayers & Allied Craftworkers, 392 F.3d 867,
26   872 (7th Cir. 2004); see also Millmen Local 550, United Bhd. of Carpenters &
27   Joiners of Am., AFL-CIO v. Wells Exterior Trim, 828 F.2d 1373, 1376–77 (9th Cir.
28   1987) ("Moreover, the fact that the arbitrator here specifically retained jurisdiction
30

31
                                                12
                             PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 17 of 20



 1   to decide the remedy if the parties could not agree indicates that the arbitrator did
 2   not intend the award to be final."). It only makes sense that an arbitrator has broad
 3   discretion to determine her own jurisdiction, when the finality of the arbitral
 4   proceeding also depends on the discretion of the arbitrator.
 5         Here, the arbitrator discussed her continuing jurisdiction over the matter on
 6   at least two occasions. First, in her May 26 order the arbitrator expressly concluded
 7   that she continued to have jurisdiction over post-hearing issues. See Section II.D,
 8   supra. Second, during the July 10 hearing on Space Data's motion, the arbitrator
 9   indicated her belief that her award was not yet final and that she retained
10   jurisdiction. Id. JAMS' August 14 notice to the parties that her jurisdiction had
11   somehow ceased on February 18 is directly contrary to the arbitrator's own
12   determination on the subject—a determination that the JAMS rules expressly allow
13   Judge Robinson to reach. Further, JAMS failed to provide any authority for the
14   proposition that a non-arbitrator administrator at JAMS has the authority to
15   determine the arbitrator's jurisdiction. The arbitrator was within her authority under
16   the JAMS streamlined rules and federal law to determine that she maintained
17   jurisdiction over the parties post-hearing issues and that her February 18 award
18   was not final.
19   V.    CONCLUSION
20         For all the foregoing reasons, Space Data respectfully requests that the Court
21   vacate the August 20, 2020, arbitral award and remand this matter for further
22   proceedings before the arbitrator.
23

24

25

26
27

28

30

31
                                               13
                            PETITION TO VACATE ARBITRATION AWARD
32
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 18 of 20



 1   Dated: November 20, 2020          STINSON LLP
 2

 3
                                   By: /s/ Eric C. Liebeler
 4                                     ERIC C. LIEBELER (SBN 149504)
                                       eric.liebeler@stinson.com
 5                                     1775 Pennsylvania Ave NW
                                       Suite 800
 6                                     Washington, DC 20006
                                       Telephone: 202.785.9100
 7                                     Facsimile: 202.572.9973
 8                                     Attorney for Petitioner
                                       Space Data Corporation
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30

31
                                         14
                         PETITION TO VACATE ARBITRATION AWARD
32
Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 19 of 20


STINSONLLP
ERrCC.LIEFELER(SBNr49s04)
                    com
eric.liebeler@stinson.
1775PennsvTvania  Ave NW
Suite800 '
Washinston.DC 20006
Telephoire:'202.785.9100
Facsimile: 2A2.572.9973
Attorney for Petitioner
SpaceDataCorporation


                    UNITED STATESDISTRICT COURT
                NORTHERN DISTRICT OF CALIFORMA



SPACEDATA CORPORATION,                   CaseNo.
                           Petitioner,   CERTIFICATE OF SERVICE RE:
                                         PETITION TO VACATE
                                         ARBITRATION AWARI',
                                         DECLARATION OF ERIC
                                         LIEBELER, AI\[D PROPOSED
                                         ORDER
                          Respondent.
                                         Date:     November2A,2A2A
                                         Judge:




                                                                                 I


                  EE RE: PETITION TO VACATE ARBITRATION AWARD, DECLARATION.OF    I


                                                                                 I
                      ERIC LTEBELER AND PROPOSEDORDER
                                                                                 i
                                                                                 l

                                                                                 1
                                                                     -.*l&flFr   I
      Case 3:20-cv-08256-JSC Document 1 Filed 11/23/20 Page 20 of 20


 I                          CERTTFICATE OF SERVICE
2

3         I, SiobhanRudolph,am a citizenof the United Statesandam employedin
4    the Countyof Washington,District of Columbia.I am overthe ageof 18yearsand
5    am not a partyto the within action.My businessaddressis StinsonLLP, I775
6    Pennsylvania                            DC 20006.
                AvenueNW, Suite800,Washington,
7         On November2A,2A20,I causedto be senredthe following:
 8      . Petitionto VacateArbitrationAward
9       . ProposedOrderGrantingPetitionto VacateArbitrationAward
l0      . Declarationof€ric Liebelerin Supportof Petitionto VacateArbitration
          Award
11
     Via first-classIJ.S.mail at Washington,DC, addressed
                                                        to:
t2
     JosephMcMoniele
r3 DavbMcMonigle
     JohnSullivan
t4 Long & Levit LLP
     465CaliforniaStreet
1 5 Suite500
     SanFrancisco,CA 94104
l6
     Counselfo, Respondent
t7
l8        I certify underpenaltyof perjury wrderthe laws of the United Statesof
t9 America that the foregoing is true and correct.
20
     Dated:November20, 202A
2l
22
23
24
25
26
27
28


      CERTIFICATEOF SERVICERE: PETITION TO VACATE ARBITRATION AWARD, DECLARATION OF
                            ERIC LIEBELER AND PROPOSEDORDER

                                                         -j . ;
